              Case 1:19-cv-01352-BAM Document 18 Filed 06/04/20 Page 1 of 1


 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
                                         FRESNO DIVISION
 6

 7   REANNA CORRINE McGONA GILL,                     )   Case No. 1:19-cv-01352-BAM
                                                     )
 8
                     Plaintiff,                      )   ORDER REGARDING STIPULATION TO
 9          vs.                                      )   VOLUNTARY REMAND PURSUANT TO
                                                     )   SENTENCE FOUR OF 42 U.S.C. § 405(g)
10   ANDREW SAUL,                                    )   AND TO ENTRY OF JUDGMENT
     Commissioner of Social Security,                )
11
                                                     )
12                   Defendant.                      )
                                                     )
13                                                   )
14
            Pursuant to the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
15

16
     U.S.C. § 405(g) and to Entry of Judgment (Doc. 17), IT IS HEREBY ORDERED that this action

17   be remanded to the Commissioner of Social Security for further administrative action consistent

18   with the parties’ stipulation. The Clerk of the Court is directed to enter a final judgment in favor

19   of Plaintiff Reanna Corrine McGona Gill, and against Defendant Andrew Saul, Commissioner of

20   Social Security, reversing the final decision of the Commissioner.
21

22   IT IS SO ORDERED.

23
        Dated:     June 4, 2020                                /s/ Barbara   A. McAuliffe            _
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
